Citation Nr: 0410636	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for excessive weight 
gain due to skunk spray contamination.

2.  Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 30, 1981 to March 11, 
1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
found that the veteran had not submitted new and material evidence 
to reopen his claims for service connection for excessive weight 
gain due to skunk contamination and an acquired psychiatric 
disorder.  Subsequently, the RO reopened the service connection 
claims and denied them on the merits.  The RO's decision to 
reopen, however, is not binding on the Board.  The Board must make 
an independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the RO 
adjudicated the claim on the merits.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  

In July 2003, the Board denied the veteran's claims on appeal.  
The veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a February 2004 
order, the Court vacated the Board's decision and remanded the 
case back to the Board.  The Board is reopening the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  The merits of this issue, as well as the issue of 
whether new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for excessive weight 
gain due to skunk spray contamination, will be discussed in the 
REMAND section below.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's petition to reopen a claim 
for service connection for an acquired psychiatric disorder.  

2.  In a rating decision dated in January 2000, the RO denied 
service connection for a psychiatric disorder.  That decision was 
not timely appealed.  

3.  With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the evidence received subsequent 
to the RO's January 2000 decision is by itself or in connection 
with evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied the veteran's 
petition to reopen a claim for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence has been received, since the January 
2000 decision of the RO, to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
VA with respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the appellant 
and any representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  VA must also inform the veteran which evidence VA 
will seek to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, 
the VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002).  In this case, the veteran is not prejudiced by any failure 
of VA to provide complete notice as required by VCAA or to develop 
the evidence, at least with regard to reopening the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, as this decision results in a grant of the veteran's 
claim to reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Decision

Factual Background

The veteran contends that he was near a fellow serviceman who was 
sprayed by a skunk, and as a result he experienced sudden weight 
gain.  He also claims that he developed a psychiatric disorder as 
a result of this incident.

The service medical records show that the veteran was 185 pounds 
on entry into service.  His personnel records show that he was 
counseled repeatedly during basic training for poor performance.  
Following a mental health evaluation he was suspended from 
training due to his inability to emotionally adjust to the 
military environment.  A physical profile noted that behavior and 
attitudinal problems rendered him incapable of successfully coping 
with the emotional stress of military training.  A report of 
psychiatric evaluation in February 1981 noted that there was no 
psychiatric disease, disorder, or defect which warranted 
disposition through medical channels.  Shortly thereafter, he was 
separated from the service.  Included with the service medical 
records is a National Poison Center Information card detailing the 
effects of skunk spray contamination.  

In March 1991, the veteran filed a claim for excessive weight gain 
due to skunk contamination, claiming that he weighed 160 pounds 
when he went into the service.  In May 1991, the RO denied service 
connection for excessive weight gain due to skunk contamination, 
noting that the medical evidence of record failed to show that the 
veteran had been sprayed with such a contaminant or having gained 
an excessive amount of weight.

In April 1991, several private mental health psychiatric 
evaluations were added to the claims file.  In a November 1986 
psychiatric evaluation, the veteran denied any previous 
psychiatric treatment.  He was diagnosed with schizoaffective 
disorder.  In a December 1986 evaluation, the examiner noted that 
the veteran was incoherent, stating that he gained 70 pounds in 
three days which was caused by a drop of skunk oil mixed into 
water.  

In a December 1991 hearing, the veteran testified that a fellow 
serviceman came running into the barracks after having been 
sprayed with a skunk.  He stood next to the veteran and exposed 
him to the fumes.  He denied receiving any treatment for this 
exposure.  He added that he quickly gained weight as a result of 
this exposure.  

In a February 1993 Board decision, the veteran's claim of 
excessive weight gain due to skunk contamination was denied.  The 
Board also found his allegations of sudden weight gain not 
credible in light of his claim that he weighed 160 pounds on entry 
into service and the service medical records which showed that he 
actually weighed 185 pounds.

In August 1999, the veteran was provided a VA mental disorders 
examination.  He described his experience in the service, 
including the claimed incident of exposure.  He claimed that for 
years he had been disturbed by his Army experience.  He stated 
that he was harassed and humiliated, and wanted to correct an 
injustice that was done to him.  The veteran complained of 
depressive spells because when he thought about the incident, he 
would get upset.  Objectively, he was friendly and pleasant, took 
an active part in the interview and kept going back to the 
incident in the military.  There was no memory impairment, his 
affect and mood were appropriate, and he was alert and oriented.  
His insight and judgment were somewhat impaired.  The examiner did 
not find any psychiatric diagnosis.  

In a January 2000 rating decision, the RO denied the veteran's 
petition to reopen his claim for excessive weight gain due to 
skunk contamination noting that there was no evidence submitted to 
show that he was exposed to skunk spray or had excessive weight 
gain during service.  The RO also denied service connection for an 
acquired psychiatric disorder noting that the veteran was not 
diagnosed with a mental disorder within a reasonable time after 
service.

In August 2000, the veteran submitted a letter from D. Tihansky, 
M.D., Ph.D., who identified himself as a former research manager 
at the U.S. Environmental Protection Agency.  He stated that he 
knew the veteran and his family personally.  When he visited the 
veteran's family in 1980, the veteran was thin, but when he saw 
him again in 1982, he was surprised by how much weight the veteran 
had gained.  The veteran told him about the episode in the Army of 
being exposed to skunk fumes.  He added that he was not acquainted 
with any neurotoxic or psychological effects of certain animal 
discharges, such as those from skunks, but he did know that some 
people had peculiar or rare reactions to environmental chemicals.  
He believed that such a reaction should be investigated by a 
qualified animal or psychological expert to include a thorough 
analysis of the medical literature.  

A July 2002 letter was received from J. Lapcevic, D.O., from the 
Center for Comprehensive Medicine.  He wrote that the veteran gave 
a history of being exposed to skunk spray in the service, with 
subsequent development of confusion, incoherence, and a bout of 
hallucinatory activity.  Since then, he developed a focus on the 
possibility of having been exposed to leptospirosis during this 
period of time.  Dr. Lapcevic stated that it was entirely possible 
that he could have been exposed since leptospirosis can be present 
in the urine of wild animals for months.  He then detailed the 
effects of exposure.  His diagnoses were posttraumatic separation 
anxiety from the armed forces, obsessive compulsive overtone, idea 
fixation, and venous stasis of the lower legs.

A September 2002 letter from R. Zedek, M.D., stated that the 
veteran was currently a patient of his being treated for 
posttraumatic anxiety with dysphoria associated with an incident, 
he alleges, occurred at Fort Knox, Kentucky.  He requested that 
further investigation be made into these allegations to assist the 
veteran's recovery and treatment.

In September 2002, the veteran submitted several duplicate copies 
of his service records.  He also submitted articles on skunks, 
leptosprisos and rabies.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2003).  Service connection may also 
be granted on a presumptive basis for certain chronic diseases, 
such as psychoses, that manifest to a degree of 10 percent 
disabling within one year of active service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003).  For service connection to be established under 
the presumptive provisions of 3.309(a), the veteran must have 
active continuous service of 90 days or more.  38 C.F.R. § 
3.307(a)(1).  Service connection may also be granted on a 
secondary basis for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310.

The law grants a period of one year from the date of the notice of 
the result of the initial determination for the filing of a notice 
of disagreement.  If a statement of the case is issued, a 
substantive appeal must be filed within one year from the date of 
the notice of the result of the initial determination or within 
sixty days, whichever is later.  A determination on a claim by an 
agency of original jurisdiction of which the claimant is properly 
notified is final if the appeal is not perfected by the filing of 
a timely notice of disagreement and a timely substantive appeal.  
38 C.F.R. §§ 20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding if no notice of 
disagreement is filed within the prescribed period.  The claim 
will not thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 20.1103.  If 
a claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been presented) 
will be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal Circuit 
decision in Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in August 
2001 but it was explicitly made applicable only to applications to 
reopen finally disallowed claims received by VA on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Since the veteran's 
application to reopen was received by the RO prior to this date, 
in July 2000, the preexisting version of 38 C.F.R. § 3.156 
applies, and the Board need not determine which version of the 
regulation would be most favorable to veteran.  In any event, the 
Board's decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.

Analysis

The Board observes the January 2000 rating decision, which denied 
service connection for a psychiatric disorder, is the last final 
decision on this issue.  The bases of that decision were that 
there was no evidence submitted to show that he was exposed to 
skunk spray or had excessive weight gain during service, and the 
medical evidence did not show that he was diagnosed or treated in 
service for a psychiatric disorder, or provided any medical 
evidence showing a diagnosis of a mental disorder due to stress in 
the military.  The veteran did not initiate an appeal with a 
timely filed notice of disagreement, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

With regard to the claim for service connection for an acquired 
psychiatric disorder, the Board finds that the statement from J. 
Lapcevic showing a diagnosis of "posttraumatic separation anxiety 
from the armed forces", which was not before the RO when service 
connection for an acquired psychiatric disorder was denied in the 
January 2000 rating decision, is both new and material to the 
issue of whether the veteran has a psychiatric disorder related to 
active service.  As such, the additional evidence contributes "to 
a more complete picture of the circumstances surrounding the 
existence of a current disability."  See Hodge, 155 F.3d 1356 
(1998).  The Board concludes that the additional evidence 
submitted in support of the veteran's claim is new and material 
and warrants reopening of the claim for service connection for an 
acquired psychiatric disorder.  


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.



REMAND

Although the veteran's claim for service connection for an 
acquired psychiatric disorder is reopened, before proceeding to 
the merits, VA must ensure that the duty to assist has been met by 
making reasonable attempts to obtain all records which might be 
relevant to the veteran's claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The Board notes that in a September 2002 letter, R. Zedek, M.D. 
wrote that the veteran was currently a patient in his clinic being 
treated for posttraumatic anxiety with dysphoria associated with 
an incident in service.  The actual records of his treatment are 
not of record.  These should be obtained and associated with the 
claims file.  

The Board notes that in the August 1999 VA examination, the 
examiner concluded that there was no psychiatric diagnosis.  
However, more recent letters of medical opinion from J. Lapcevic, 
D.O., and R. Zedek, M.D., both in 2002, appear to indicate that 
the veteran is being treated for some form of "posttraumatic 
separation anxiety."  The Board is unable to determine from the 
medical evidence (1) whether the veteran has a current psychiatric 
disability and, (2) whether any such disability is related to 
active service.  Another more current examination should be 
requested and a medical opinion obtained in an attempt to assist 
in resolving these conflicting diagnoses.  

In the August 1999 VA examination, the veteran indicated that he 
was placed on SSI (Supplemental Security Income) for "mental 
disability" because he was not able to work.  In response to the 
veteran's statement that he was in receipt of Social Security 
Administration (SSA) disability benefits, the RO requested the 
medical reports.  A reply was received in October 1999 stating 
that the veteran was not in receipt of SSA disability, but in 
receipt of Supplement Security Income, and further inquiry could 
be made for any medical records in the veteran's SSI file.  The RO 
did not obtain any additional records.  As disability is a 
component of eligibility for SSI benefits, another request should 
be made for any medical information in the veteran's SSI file and 
any response from SSA documented in the claims file.

Finally, in accordance with the Veterans Claims Assistance Act of 
2000 (VCAA), and with regard to both the claims for service 
connection for an acquired psychiatric disorder, and the petition 
to reopen the claim for service connection for excessive weight 
gain due to skunk spray contamination, the veteran must be 
informed of which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  He should also be specifically 
informed that he should submit any evidence in his possession 
which pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following 
action:

1.  After obtaining the necessary release, the RO should obtain 
all records relating to the veteran's psychiatric treatment from 
R. Zedek, M.D.  

2.  The veteran should be scheduled for a psychiatric examination.  
The examiner should review the claims file, including the letters 
from Dr. Lapcevic and Zedec, and give an opinion on whether it is 
at least as likely as not that any psychiatric disorder found is 
related to any incident of active service, including the veteran's 
claimed exposure to skunk spray.  All necessary tests should be 
performed.  The examiner should provide complete rationale for all 
opinions given.  Forward the claims file for review by the 
examiner prior to the examination.

3.  The RO should contact the Social Security Administration (SSA) 
to obtain any medical records on file relating to the veteran's 
psychiatric condition which were used in awarding SSI benefits.  
Any response must be documented in the claims file.  

4.  The RO must assure compliance with the requirements of the 
VCAA and any other applicable legal precedent..  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003).  The RO's attention is directed to Quartuccio v. 
Principi, supra, pertaining to the amended version of 38 U.S.C.A. 
§ 5103(a), which requires that the Secretary identify for the 
claimant which evidence the VA will obtain and which evidence the 
claimant is expected to present.  The RO should also inform the 
veteran that he should submit any evidence in his possession which 
pertains to his claim  See 38 C.F.R. § 3.159(b)(1). 

5.  The RO should readjudicate the issues of entitlement to 
service connection for an acquired psychiatric disorder, and 
whether new and material evidence has been submitted to reopen the 
claim for service connection for excessive weight gain due to 
skunk spray contamination.  This should include consideration of 
all the evidence in the claims file added since the November 2002 
supplemental statement of the case (SSOC).  If any benefit 
requested on appeal is not granted to the appellant's 
satisfaction, the RO should issue another SSOC.  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations, not previously provided, pertaining to the claim.  
A reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



